Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 12/28/2020. Claims 1-20 are pending in the application. Claims 1, 12, and 13 have been amended. 
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel R. Bestor (Reg. No. 58,439) on 03/09/2021.
Please amend claims 1, 12, and 13 as follows:

1.  (Examiner Amendment) An electronic processing system for collaborating between vehicular threat detection appliances of adjacently-parked vehicles, the system comprising:
a memory;
a transceiver;
a first vehicular 360-degree threat detection appliance physically coupled to a first vehicle, including a communicatively coupled set of one or more distancing sensors; and
an electronic processor configured to:
identify a portion of the first vehicular 360-degree threat detection appliance having an obstructed field-of-view,
detect a second vehicular 360-degree threat detection appliance physically coupled to a second vehicle parked adjacent the first vehicle and having an unobstructed field-of-view of the obstructed field-of-view,
transmit, via the transceiver, a request to the second vehicular 360-degree threat detection appliance to provide threat detection coverage for the first vehicle in a direction of the obstructed field-of-view, and
temporarily disable the portion of the first vehicular 360-degree threat detection appliance having the obstructed field-of-view comprising one or more of (i) when the one or more distancing sensors include two or more distancing sensors, temporarily disabling at least one of the set of two or more distancing sensors corresponding to the obstructed field-of-view, (ii) when the one or more distancing sensors include a rotating distancing sensor, temporarily disabling at least a field-of-view during a rotation portion corresponding to the obstructed field-of-view, and (iii) when post processing disabling is used, temporarily disabling processing of image data corresponding to the obstructed field-of-view.

2.  (Original) The electronic processing system of claim 1, wherein the electronic processor is further configured to:
detect, with the first vehicular 360-degree threat detection appliance, a threat within a sub-portion of the remaining portions of the first vehicular threat 360-degree detection appliance, the sub-portion having a first field-of-view other than the obstructed field-of-view, and
responsively transmit, via the transceiver, a notice indicative of the threat to the second vehicular 360-degree threat detection appliance.

3.  (Original) The electronic processing system of claim 2, wherein the electronic processor is further configured to:
receive, via the transceiver, a second request from the second vehicular 360-degree threat detection appliance to provide threat detection coverage for the second vehicle, the second request including an absolute bearing direction or bearing range identifying the first field-of-view of the sub-portion that the second vehicular 360-degree threat detection appliance is requesting the first vehicular 360-degree threat detection appliance provide threat detection over,
identify one or more distancing sensors of the first vehicular 360-degree threat detection appliance facing the first field-of-view based on an orientation of the first vehicle and the absolute bearing direction or bearing range, and
detect the threat within the sub-portion of the remaining portions of the first vehicular 360-degree threat detection appliance with the one or more distancing sensors of the first vehicular 360-degree threat detection appliance facing the first field-of-view.

4.  (Original) The electronic processing system of claim 3, wherein the electronic processor is further configured to determine the orientation of the first vehicle by at least one selected from a group consisting of
determining the orientation of the first vehicle based on an orientation indication received from a magnetometer physically coupled to the first vehicle and communicably coupled to the electronic processing system,
determining the orientation of the first vehicle based on a plurality of global positioning system locations of the first vehicle before the first vehicle comes to a stop,
determining the orientation of the first vehicle by detecting a surface of the second vehicle based on ranging data determined by the first vehicular 360-degree threat detection appliance, and
determining the orientation of the first vehicle based on video analytics of image data captured by the first vehicular 360-degree threat detection appliance.

5.  (Original) The electronic processing system of claim 1, wherein the electronic processor is further configured to:
receive, via the transceiver, a notification from the second vehicular 360-degree threat detection appliance indicating a threat and a location of the threat,
determine a direction of the threat relative to the first vehicle based on a location of the first vehicle, an orientation of the first vehicle, and the location of the threat, and
generate, via a user interface, an audible notification or a visual notification indicating the threat and the direction of the threat relative to the first vehicle.

6.  (Original) The electronic processing system of claim 1, wherein the electronic processor is further configured to:
receive, via the transceiver, a notification from the second vehicular 360-degree threat detection appliance indicating a threat and a first direction of the threat relative to the second vehicle,
determine a second direction of the threat relative to the first vehicle based on a location of the first vehicle, a location of the second vehicle, an orientation of the first vehicle, an orientation of the second vehicle, and the first direction of the threat relative to the first vehicle, wherein the second direction is different than the first direction, and
generate, via a user interface, an audible notification or a visual notification indicating the threat and the second direction of the threat relative to the first vehicle.

7.  (Original) The electronic processing system of claim 1, wherein the electronic processor is further configured to:
receive, via the transceiver, a notification from the second vehicular 360-degree threat detection appliance indicating a threat and an identifier indicating whether the threat is to the first vehicle or the second vehicle, and
generate, via a user interface, an audible notification or a visual notification of the threat and the identifier.

8.  (Original) The electronic processing system of claim 1, wherein the electronic processor is further configured to:
detect a threat with the first vehicular 360-degree threat detection appliance, and
identify one or more target electronic devices to notify of the threat based on a location of the threat and at least one selected from a first group consisting of a location of the first vehicle, a location of the second vehicle, an orientation of the first vehicle, and an orientation of the second vehicle,
wherein the one or more target electronic device including at least one selected from a second group consisting of an electronic device associated with an occupant of the first vehicle, an electronic device associated with an occupant of the second vehicle, an electronic device fixed to the first vehicle, and an electronic device fixed to the second vehicle.

9.  (Original) The electronic processing system of claim 1, wherein the first vehicular 360-degree threat detection appliance includes a radio wave distancing system, and wherein temporarily disabling the portion of the first vehicular 360-degree threat detection appliance includes temporarily disabling a portion of the radio wave distancing system.

10.  (Original) The electronic processing system of claim 9, wherein the first vehicular 360-degree threat detection appliance further includes a light imaging distancing system, and wherein the electronic processor is further configured to monitor, via portions of the light imaging distancing system, for an indication that the obstructed field-of-view is no longer obstructed.

11.  (Original) The electronic processing system of claim 1, wherein the first vehicular 360-degree threat detection appliance includes a light imaging distancing system, and wherein temporarily disabling the portion of the first vehicular 360-degree threat detection appliance includes temporarily disabling a portion of the light imaging distancing system.

12.  (Examiner Amendment) A method for collaborating between vehicular 360-degree threat detection appliances of adjacently-parked vehicles, the method comprising:
identifying, with an electronic processor, a portion of a first vehicular 360-degree threat detection appliance physically coupled to a first vehicle, including a communicatively coupled set of one or more distancing sensors and having an obstructed field-of-view;
detecting, with the electronic processor, a second vehicular 360-degree threat detection appliance physically coupled to a second vehicle parked adjacent the first vehicle and having an unobstructed field-of-view of the obstructed field-of-view;
transmitting, via a transceiver communicably coupled to the electronic processor, a request to the second vehicular 360-degree threat detection appliance to provide threat detection coverage for the first vehicle in a direction of the obstructed field-of-view; and
temporarily disabling, via the electronic processor, the portion of the first vehicular 360-degree threat detection appliance having the obstructed field-of-view comprising one or more of (i) when the one or more distancing sensors include two or more distancing sensors, temporarily disabling at least one of the set of two or more distancing sensors corresponding to the obstructed field-of-view, (ii) when the one or more distancing sensors include a rotating distancing sensor, temporarily disabling at least a field-of-view during a rotation portion corresponding to the obstructed field-of-view, and (iii) when post processing disabling is used, temporarily disabling processing of image data corresponding to the obstructed field-of-view.

13.  (Examiner Amendment) An electronic processing system for collaborating between vehicular 360-degree threat detection appliances of adjacently-parked vehicles, the system comprising:
a memory;
a transceiver;
a first vehicular 360-degree threat detection appliance physically coupled to a first vehicle, including a communicatively coupled set of one or more distancing sensors; and
an electronic processor configured to:
detect a second vehicle positioned within a threshold distance adjacent the first vehicle, wherein a second vehicular 360-degree threat detection appliance is physically coupled to the second vehicle,
identify a portion of the first vehicular 360-degree threat detection appliance having a field-of-view facing the second vehicle,
transmit, via the transceiver, a request to the second vehicular 360-degree threat detection appliance to provide threat detection coverage for the first vehicle in a direction of the field-of-view facing the second vehicle, and
temporarily disable the portion of the first vehicular 360-degree threat detection appliance having the field-of-view facing the second vehicle comprising one or more of (i) when the one or more distancing sensors include two or more distancing sensors, temporarily disable at least one of the set of two or more distancing sensors corresponding to the field-of-view facing the second vehicle, (ii) when the one or more distancing sensors include a rotating distancing sensor, temporarily disable at least a field-of-view during a rotation portion corresponding to the field-of-view facing the second vehicle, and (iii) when post processing disabling is used, temporarily disabling processing of image data corresponding to the field-of-view facing the second vehicle.

14.  (Original) The electronic processing system of claim 13, wherein the first 360-degree vehicular threat detection appliance including a plurality of distancing sensors, wherein the electronic processor is further configured to identify the portion of the first vehicular 360-degree threat detection appliance having the field-of-view facing the second vehicle by identifying one or more distancing sensors of the plurality of distancing sensors that face the second vehicle based on a location of the first vehicle, a location of the second vehicle, and an orientation of the first vehicle, and wherein the electronic processor is further configured to temporarily disable the portion of the first vehicular 360-degree threat detection appliance having the field-of-view facing the second vehicle by disabling the one or more distancing sensors.

15.  (Original) The electronic processing system of claim 13, wherein the first vehicular 360-degree threat detection appliance includes a singular distancing sensor, wherein the electronic processor is further configured to identify the portion of the first vehicular 360-degree threat detection appliance having the field-of-view facing the second vehicle by identifying a sub-portion of the singular distancing sensor facing the second vehicle based on a location of the first vehicle, a location of the second vehicle, and an orientation of the first vehicle, and wherein the electronic processor is further configured to temporarily disable the portion of the first vehicular 360-degree threat detection appliance having the field-of-view facing the second vehicle by at least one selected from a group consisting of:
disabling the sub-portion of the singular distancing sensor, and
disabling processing of the sub-portion of the singular distancing sensor for detecting threats within the field-of-view facing the second vehicle.

16.  (Original) The electronic processing system of claim 13, wherein the first vehicular 360-degree threat detection appliance includes:
a first distancing sensor configured to sense past a driver side of the first vehicle, and
a second distancing sensor configured to sense past a passenger side of the first vehicle, and
wherein the electronic processor is further configured to:
temporarily disable the first distancing sensor responsive to determining that the second vehicle is positioned adjacent the driver side of the first vehicle, and
temporarily disable the second distancing sensor responsive to determining that the second vehicle is positioned adjacent the passenger side of the first vehicle.

17.  (Original) The electronic processing system of claim 16, wherein the first vehicular 360-degree threat detection appliance further includes:
a third distancing sensor configured to sense past a front side of the first vehicle, and
a fourth distancing sensor configured to sense past a rear side of the first vehicle, and
wherein the electronic processor is further configured to:
temporarily disable the third distancing sensor responsive to determining that second vehicle is positioned adjacent the front side of the first vehicle, and
temporarily disable the fourth distancing sensor responsive to determining that the second vehicle is positioned adjacent the rear side of the first vehicle.
18.  (Original) The electronic processing system of claim 13, wherein the electronic processor is further configured to detect that the second vehicle is positioned within a threshold distance adjacent the first vehicle includes one of the transceiver that is an ultra-wide-band transceiver and a second ultra-wide-band transceiver, the one of the transceiver and the second ultra-wide-band transceiver configured to detect a third ultra-wide-band transceiver associated with the second vehicular 360-degree threat detection appliance.

19.  (Original) The electronic processing system of claim 13, wherein the electronic processor is further configured to detect that the second vehicle is positioned within the threshold distance adjacent the first vehicle by:
accessing a global positioning system location of the first vehicle,
receiving, via the transceiver, a global positioning system location of the second vehicle, and
comparing the global positioning system location of the first vehicle and the global positioning system location of the second vehicle.

20.  (Original) The electronic processing system of claim 13, wherein the electronic processor is further configured to:
detect that the second vehicle has moved to a position no longer within the threshold distance adjacent the first vehicle, and
responsively re-enable the portion of the first vehicular 360-degree threat detection appliance that was disabled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, FAX: 571-270-8536.  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687